DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 5, 10, 11, 14, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mehra et al., U.S. Patent Application Publication No. 2019/0310698.
Regarding claim 1, Mehra discloses a method comprising:
monitoring indications of pending operations for a processing core of an integrated circuit [Fig. 4, step 402: 1st detector monitors performance characteristic]; 
determining a predicted change in workload for the processing core based at least on a portion of the indications of the pending operations [para. 0019: “The monitoring system 140 also monitors the current and past instruction pointer counter and cache hit rate to ascertain the immediate and near-future workload of the processor 102.  When the predictor module 144 determines that the combination of workload or voltage levels indicate that a droop event is impending, the predictor module 144 makes a determination that a voltage droop condition is about to occur and sends a signal to the policy selector module 146…”; step 406: predicted droop event]; and 
[step 412: 1st response; para. 0009: “In some embodiments, the adjusted parameters include reducing the number of instructions being executed by the processor, reducing the frequency of a system clock in a clock-stretching procedure, and commands to reduce the rate of instruction execution.”].
Regarding claim 4, Mehra teaches that the indications of the pending operations are determined from at least one among [para. 0018: “In some embodiments, the performance characteristics 132 includes voltage levels at one or more points on the processor 102, a list of instructions for the first and second cores 104, 106 to execute, and a record of the recent cache hit rate.”] activity counters [cache hit rate, which requires a count of cache hits] and command queues [list of instructions] for the processing core.
Regarding claim 5, Mehra discloses monitoring a plurality of the indications of the pending operations over a period of time to derive workload predictions for the processing core based at least on patterns between changes in power consumption for the processing core and corresponding pending operations [para. 0019: “The monitoring system 140 monitors the loading of the processor 102 over a long interval and maintains a record of the loading of the processor 102 over time.  There is a higher likelihood of a droop event occurring when the processor 102 transitions from a low-activity state to a high-activity state.  The monitoring system 140 also monitors the current and past instruction pointer counter and cache hit rate to ascertain the immediate and near-future workload of the processor 102.”].
Regarding claim 10, Mehra discloses a method comprising:
determining the predicted change in workload for the processing core using at least a control core included on a semiconductor die comprising the processing core [Fig. 1: monitoring system, including monitoring module and predictor module; para. 0010: “In some embodiments, each of the modules of the processor 102 are formed on the same semiconductor die to form at least a portion of the processor 102.”]; and 
in the control core, instructing clock generation circuitry to alter the clock frequency of the clock signal provided to the processing core [Fig. 1: control line 148 from policy selector module to clock control module; para. 0010: “Commands from the policy selector module 146 are sent to the clock control module 120 via a third control line 148, to the first core 104 via a fourth control line 150, and to the second core 106 via a fifth control line 152.”.
Regarding claims 11, 14, and 17, Mehra discloses the method of claims 1, 4, and 10, and also the circuit configured to execute the claimed method.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra in view of Tam et al., U.S. Patent Application Publication No. 2004/0017234, and further in view of Graf et al., U.S. Patent Application Publication No. 2015/0002217.
Regarding claims 2, Mehra discloses the method of claim 1, and also teaches that the invention may increase a clock frequency [para. 0013: “The clocks 116, 118 operate at the same or different frequencies, and the frequency of each clock signal is reduced ("clock stretching") or increased as directed by the clock control module 120 and based on operating conditions at the processor 102.”].  However, Mehra does not teach that the clock frequency is increased in accordance with a rise in the supply voltage.
Tam discloses a system that detects voltage droop conditions and reduces a clock frequency accordingly.  Tam further teaches that the clock frequency is increased when the supply voltage rises [para. 0023: “For instance, when a droop is detected, the clock is slowed down to accommodate the reduced voltage level.  Similarly, when the voltage recovery is detected, the clock frequency can be increased to enhance performance.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Mehra and Tam by modifying Mehra to increase the clock frequency in accordance with a rise in the supply voltage, as taught by Tam.  Tam and Mehra both disclose systems that perform a clock frequency reduction in response to a voltage droop condition.  While Mehra teaches that the clock frequency may be adjusted in either direction, Mehra does not explicitly address the circumstance of the supply voltage recovering to its pre-droop state.  Tam discloses that after a voltage droop, the clock frequency may be increased when voltage recovery is detected in order to increase performance.  The combination is therefore motivated by Tam’s explicit teaching that increasing the clock frequency when the voltage recovers is desirable to increase the performance of the system.
Mehra discloses that the system determines a predicted change in a workload [para. 0019: low and high activity, near-future workloads], but does not explicitly teach that the predicted change may comprise a decreased workload that initiates a rise in supply voltage.
Graf teaches that increasing workload appears as a voltage droop, while decreasing workload results in voltage rising [para. 0033: “FIG. 6 illustrates a typical waveform of a power supply for a logic region.  Notice that the supply voltage droops as the logic circuit's activity increases, which corresponds to greater workload.  The supply voltage increases as the workload decreases.”].


It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Graf with Mehra and Tam by modifying Mehra to exploit Graf’s observation that decreasing workload results in voltage rising.  Mehra and Graf are both directed towards systems that monitor workloads associated with voltage transient conditions.  Mehra’s system determines predicted changes in a workload, including circumstances of low activity.  Mehra also teaches that predicted workload is an indicator of voltage supply transients (i.e., workload increases lead to voltage droop).  It would therefore have been obvious to one of ordinary skill in the art to apply Graf’s observation to Mehra’s system, thereby enabling Mehra’s system to detect conditions of workload decrease leading to rising voltage.  The combination is suggested by Mehra’s teachings correlating workload and voltage transients, and Graf’s teaching that decreasing workloads leads to voltage increases.  Furthermore, it would also have been obvious to one of ordinary skill in the art to apply the observations of Graf to the system of Tam by using workload variations as an indicator of voltage changes.  Tam teaches that clock frequency may be adjusted based on voltage changes, so it would have been obvious to one ordinary skill in the art to substitute workload changes for voltage changes, with the predictable result that observing workload changes would have had the same effect as observing voltage changes.   
Regarding claim 3, Mehra teaches reducing the clock frequency responsive to the predictive change in the workload indicating an increased workload for the processing core initiating a fall in the supply voltage [Fig. 4, steps 408, 410, 412; para. 0009].  Tam teaches reducing a clock frequency when the voltage droop exceeds a threshold [para. 0023: “So when the on-die voltage droop is negligible, a higher operating frequency can still be employed while a lower frequency is implemented when a significant voltage droop is sensed.”].  Graf teaches that increasing workload appears as a voltage droop [para. 0033].  It would have [para. 0023].
Regarding claims 12 and 13, Mehra, Tam, and Graf disclose the method of claims 2 and 3, and also the circuit configured to execute the claimed method.  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Mehra, Tam, and Graf as applied to claim 2 above, and further in view of Uan-Zo-li et al., U.S. Patent Application Publication No. 2019/0377405.
Regarding claim 18, Mehra, Tam, and Graf disclose a device comprising:
a plurality of processing cores [Mehra, Fig. 1: processor cores 104, 106, 108]; and 
a clock control circuit [monitoring system 140], the clock control circuit configured to: 
monitor indications of pending operations for the plurality of processing cores [Fig. 4, step 402]; 
determine a predicted change in workload for at least one processing core based at least on a portion of the indications of the pending operations [para. 0019]; and 
[Graf, para. 0033: workload decreases, voltage increases], initiating an increase in a clock frequency of a clock signal provided to the at least one processing core [Tam, para. 0023: voltage increase enables clock frequency increase].  
Mehra, Tam, and Graf do not teach determining a predicted change in power consumption.
	Uan-Zo-li teaches that as processor activity increases, power consumption increases leading to a voltage droop condition.  Uan-Zo-li also teaches that as activity decreases, power consumption decreases and voltage rises [para. 0057: “Waveforms 422 and 442 illustrate that if the processor activity increases, and the processor begins to consume more power, the processor input voltage Vin droops until it reaches some value.  When the processor then reduces its activity, the power drops and the voltage Vin recovers.”].
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Uan-Zo-li with Mehra, Tam, and Graf by modifying Mehra to determine a predicted change in power consumption, as taught by Uan-Zo-li.  Uan-Zo-li observes that processor activity is correlated with power consumption.  It would have been obvious to one of ordinary skill in the art to exploit this observation by substituting power consumption as an indicator of workload in Mehra’s system, with the predictable result that tracking power consumption changes would have had the same result as tracking workload changes.

Claims 6, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra, Tam, Graf, and Uan-Zo-li as applied to claims 1, 11, and 18 above, and further in view of Suryanarayanan et al., U.S. Patent Application Publication No. 2015/0378412.
Regarding claim 6, Mehra discloses the method of claim 5, but does not teach applying individual weightings to the pending operations to establish predicted power draw of each of the 
Suryanarayanan teaches applying individual weightings to the pending operations to establish predicted power draw of each of the pending operations, and combining the predicted power draw of ones of the pending operations to determining the predicted change in the workload for the processing core [para. 0125: “The reactive instruction tracking logic 1610 may compare anticipated power consumption for successive windows of time via one of several techniques (described below) to determine whether a high power event is in progress that can result in voltage droop.  For example, if a weighted sum of instructions (e.g., weighted according to power usage associated with each instruction) over a span of time reaches a threshold level (e.g., through determination of a rolling sum), the reactive instruction tracking logic 1610 may signal to the out of order logic 1604 to throttle throughput of instructions.”].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Suryanarayanan with Mehra, Tam, Graf, and Uan-Zo-li, by modifying Mehra et al., to apply weightings and combining the predicted power draw of pending operations to determine the predicted change in workload, as taught by Suryanarayanan.  Suryanarayanan teaches that applying weightings and determining a combined power draw of instructions may be used to determine power consumption.  Suryanarayanan and the other references collectively teach a correlation between workload, power consumption, and voltage droop, thereby suggesting that Suryanarayanan may be applied to Mehra et al. with the predictable result that Suryanarayanan’s teaching would provide an indicator of workload, thereby providing an indicator of voltage droop.
Regarding claims 15 and 19, Mehra, Tam, Graf, Uan-Zo-li, and Suryanarayanan disclose the method of claims 1, 5, 6, and therefore also disclose the devices configured to execute the claimed method.  
Allowable Subject Matter
Claims 7-9, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaffari et al., U.S. Patent Application Publication No. 2017/0329391, discloses a system that adjusts a clock frequency in response to a voltage droop condition. 
Oliver et al., U.S. Patent No. 10,348,281, discloses a system that incrementally increases a clock frequency (previously reduced in response to a voltage droop condition) once a voltage droop has ended.
Gelman et al., U.S. Patent Application Publication No. 2019/0265889, discloses a system that compensates for voltage transients that result in an overshoot of a desired supply voltage level.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JI H BAE whose telephone number is (571)272-7181.  The examiner can normally be reached on Tuesday to Thursday, 10 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JI H BAE/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        U.S. Patent and Trademark Office
Phone: 571-272-7181 
Fax: 571-273-7181
ji.bae@uspto.gov